Citation Nr: 0213378	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

The propriety of the initial evaluations assigned for the 
veteran's service-connected bipolar disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from December 1982 to March 
1988 and from July 1989 to August 1993.  

When this matter was last before the Board of Veteran's 
Appeals (Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, for additional development and 
readjudication.  Following the completion of the requested 
development, the RO issued a rating decision in August 2002 
wherein the evaluation of the veteran's service-connected 
bipolar affective disorder was assigned a 30 percent 
disability evaluation effective from August 28, 1993 to July 
27, 1998, and a 10 percent disability evaluation effective 
from July 27, 1998.  A supplemental statement of the case was 
issued in the same month, and the case was returned to the 
Board for appellate review.  

When the veteran's claim was last before the Board, he was 
represented by the South Carolina Department of Veterans 
Affairs.  Since that time, however, he has been represented 
by the Tennessee Department of Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  From August 28, 1993 to July 26, 1998, the veteran's 
service-connected bipolar affective disorder was no more than 
moderately disabling, manifested by occasional irritability, 
intermittent difficulty with mood lability, including 
occasional feelings of a "hyper" mood and feeling "down" 
related to the tedium of school; it was well-controlled with 
the use of daily medication.  

3.  From August 28, 1993 to July 26, 1998, the veteran's 
service-connected bipolar affective disorder was not shown to 
result in considerable impairment of social and industrial 
adaptability or from November 7, 1996 to July 26, 1998 to 
result in flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and/or difficulty in establishing and maintaining effective 
working relationships with others.  

4.  Since July 27, 1998, the veteran's service-connected 
bipolar affective disorder has been no more than mildly 
disabling, with absent or minimal symptoms limited to 
feelings of depression during the winter, without the need 
for medical treatment or medication.

5.  Since July 27, 1998, the veteran's service-connected 
bipolar affective disorder was not shown to result in 
definite impairment of social and industrial adaptability or 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); 
and/or occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for bipolar affective disorder were not met from 
August 28, 1993 to July 26, 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.14, 4.126, 4.130, Diagnostic Code 9432 (1996); 
38 C.F.R. §§ 4.125-4.130 (2001).

2.  The criteria for a disability rating in excess of 
10 percent for bipolar affective disorder have not been met 
since July 27, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.344, 4.1, 
4.7, 4.14, 4.126, 4.130, Diagnostic Code 9432 (1996); 
38 C.F.R. §§ 4.125-4.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board was originally based upon a claim for 
service connection filed by the veteran in August 1993.  In 
filing his claim, the veteran utilized VA Form 21-526, the 
form designated for such purposes.  The claim appeared 
substantially complete on its face.  The veteran clearly 
identified the disability in question and the benefit sought.  
Following the grant of service connection for bipolar 
affective disorder, the veteran initiated the current appeal 
with the filing of a notice of disagreement as to the 
evaluation assigned.  In the substantive appeal and hearing 
that followed, he explained the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a March 
1994 rating decision; May 1994 statement of the case; 
September 1995 supplemental statement of the case; October 
1997 remand of the Board; April 1998 letter from the RO 
requesting the location of potential medical evidence; 
September 1998 supplemental statement of the case; March 1999 
remand of the Board; August 2002 rating decision; and August 
2002 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records as they were identified by the veteran.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  It is noted in this 
regard that during the course of VA examinations in 1998 and 
2000, the veteran admitted that he had not received medical 
treatment for the disorder at issue since 1997.  There is no 
indication that there is any probative evidence available 
that has not been obtained concerning the issue on appeal.  
Any question as to which portion of evidence is to be 
provided by the claimant and which portion to be provided by 
VA is rendered moot.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002)  

Additionally, the veteran was afforded pertinent VA 
examinations in January 1994, July 1998, and January 2000.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  There is more than sufficient 
evidence of record to decide the claim properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Analysis

In March 1994, the RO issued a decision granting service 
connection for bipolar affective disorder, and assigned a 10 
percent evaluation, effective from August 28, 1993, the day 
following the date of the veteran's separation from service.  
An August 2002 rating decision increased the evaluation of 
the veteran's service-connected bipolar affective disorder 
from a 10 percent disability evaluation to a 30 percent 
disability evaluation effective from August 28, 1993 to July 
26, 1998.  In the same decision, the RO reduced the rating 
for the psychiatric disorder to a 10 percent disability 
evaluation effective from July 27, 1998.  Consequently, the 
Board will consider whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the rating for a service-connected disability, 
manifestations not resulting from the service-connected 
disability cannot be used in establishing the rating.  
38 C.F.R. § 4.14.

Social and industrial inadaptability is the basic criterion 
for evaluating mental disorders and it contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
that affect the individual's earning capacity.  In evaluating 
disabilities based on mental disorders, social inadaptability 
is to be evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
is based upon actual symptomatology as it affects social and 
industrial adaptability, and the disability rating is to be 
based on the report and analysis of the veteran's 
symptomatology and the full consideration of the whole 
history of the disorder.  38 C.F.R. § 4.130.

The rating criteria for mental disorders were revised 
effective November 7, 1996.  Prior to implementation of the 
revised regulations, the General Rating Formula for 
Psychoneurotic disorders provided for a 100 percent 
evaluation when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R.§ 4.132 was "qualitative," 
whereas the other terms were "quantitative" in character, and 
invited the Board to construe the term "definite" in a manner 
that would quantify the degree of impairment.  VA General 
Counsel concluded that the term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A.§ 7104(c) (West 1991).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the Court 
stated "[i]n order for the VA to reduce certain service-
connected disability ratings, the requirements of 38 C.F.R. § 
3.344(a) and (b) must be satisfied. . . ."  However, this 
regulation is not applicable in the instant case, since these 
regulatory provisions apply to ratings which have been in 
effect for long periods at a sustained level (five years or 
more).  38 C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993). 

The relevant evidence of record includes the veteran's 
service medical records, the reports of VA psychiatric 
examinations in January 1994, July 1998, and January 2000, VA 
mental health clinic records from 1993 to 1997, and the 
veteran's written and oral statements.  The Board has 
reviewed the evidence of record and finds that the rating 
criteria for a disability rating in excess of 30 percent for 
bipolar affective disorder were not met from August 28, 1993 
to July 26, 1998, nor has the rating criteria for a 
disability rating in excess of 10 percent for bipolar 
affective disorder been met since July 27, 1998, under either 
the old or the new regulatory criteria, and therefore, 
increased evaluations for those periods are not warranted.  
See Karnas, 1 Vet. App. at 308.  

The report of a January 1994 VA mental status examination 
noted that the veteran described his mood as "hyper."  The 
veteran described his relationship with his wife as 
"great."  The veteran noted that he continued to have 
difficulty with mood lability, stating that twice per month 
he would go through cycles.  He stated that the last time 
that he was depressed was after the holidays.  He denied 
difficulty with irritability or any psychotic symptoms.  He 
reported sleeping 6 to 7 hours per night and that his energy 
was good.  Upon examination, he was alert and oriented times 
four, and was calm and cooperative.  He described his mood as 
"hyper."  His affect was of a broad range and appropriate 
and was not congruent with his self-reported mood.  His 
thought content and thought processes were without any 
loosening of association, flight of ideas, tangentially, 
circumstantiality or auditory or visual hallucinations.  He 
had no suicidal or homicidal ideations and his thoughts were 
logical and goal directed.  His speech was of normal rate, 
rhythm and volume.  Cognitively, he was able to relate 
presidents in reverse order to Ford without difficulty.  He 
was able to subtract 7's from 100 in a serial manner to 79 
without difficulty.  We was able to abstract proverbs.  He 
recalled three of three objects immediately and after a five 
minute interval.  His insight was moderate and his judgment 
was intact to hypothetical situations.  The examiner stated 
that the residual impairment related to the veteran's bipolar 
disorder would be described as mild on the social and 
occupational levels.  A longer follow-up was deemed necessary 
to determine how frequent the veteran had mood episodes in 
order to get a logical perspective on his social and 
industrial impairment.  The resulting diagnosis was bipolar 
affective disorder.  

The veteran testified before a hearing officer at the RO in 
June 1995.  He stated that he had been self-medicating for 
headaches in service, and that when he went to a doctor, they 
tried him on several medications including an antidepressant.  
He stated that it was the antidepressant that caused him to 
go into a bipolar episode, and it was then that he was 
diagnosed as bipolar.  He noted that he had been receiving 
treatment at the VA medical center since September 1993, and 
that treatment included the medication, Lithium Carbonate.  
He noted that he was having problems with depression, and 
that maintaining a balance was difficult at times, but that 
the episodes were not as frequent.  He indicated that these 
problems had interfered with his school work making it hard 
to focus, but that they had more bearing on his personal and 
married life than his school life.  The veteran expressed a 
concern as to whether the bipolar disorder would become worse 
later in his life, and a concern with the stigma associated 
with such a diagnosis.  

The VA outpatient treatment records show that the veteran was 
treated by VA for his bipolar affective disorder between his 
separation from service in August 1993 until his move to 
Tennessee from South Carolina in 1997.  Treatment consisted 
of periodic outpatient visits to the mental health clinic for 
the assessment of his disorder and the monitoring of the 
medication used in its treatment.  For the most part, the 
veteran's self-assessment of his mood was from a 6 to 7 out 
of 10, which was described as "good."  His bipolar disorder 
was noted on most occasions to be well-controlled under 
Lithium Carbonate medication.  He was noted to have good 
insight of his disability.  His affect was usually described 
as congruent.  He was usually described as neatly dressed and 
cooperative.  He was noted to be successful in a college 
work-study program, and maintained a good relationship with 
his wife and child.  There was reported minimal or no 
evidence of mania or depression.  There was reported 
occasional irritability, and intermittent difficulty with 
mood lability, including occasional feelings of a "hyper" 
mood and feeling "down" related to the tedium of school.  
In a May 1997 treatment record, the veteran was noted to be 
doing well and was stable without symptoms of mania.  It was 
noted that the veteran was to graduate the MS program at the 
Citadel and would be moving to Nashville to start a new job.  
The notation indicated that a referral would be made to a 
local VA.  

The report of a July 1998 VA mental status examination noted 
that the veteran's claims file and VA treatment records had 
been reviewed.  The veteran noted that since moving to 
Nashville, he had been doing well in his job.  He had 
received a good work rating and denied difficulties in his 
employment.  It was noted that since 1997 the veteran had not 
been under the care of any psychiatrist or other physician 
and that he had discontinued his medications as of May 1997.  
The report noted that the veteran had been married for seven 
years and had one child, and that he got along well with his 
wife and daughter.  It was also noted that the veteran had 
friends with whom he got along well.  Subjectively, the 
veteran stated that he was "doing pretty good," and had no 
specific complaints.  The veteran denied any psychiatric 
symptoms, but stated that during the winter he found himself 
"depressed" without crying spells.  He explained that he 
just didn't like being inside.  He denied other periods of 
prolonged depression, sadness or crying spells.  Upon 
examination, he was described as neatly dressed and well-
groomed.  He was friendly and cooperative, and a good 
historian.  He was alert and oriented to person, place, time 
and situation.  He showed a full range of appropriate affect.  
There was no deficit of cognition, memory, learning or 
attention.  His thought content was coherent and logical 
without any loosening of association or flight of ideas, or 
auditory or visual hallucinations.  He had no suicidal or 
homicidal ideations.  His judgment was good.  He reported a 
good ability to sleep.  The resulting diagnosis was bipolar 
affective disorder, mild, without psychotic features, in 
partial remission, with seasonal pattern.  The Global 
Assessment of Functioning (GAF) scores assigned were 81 to 
90, absent or minimal symptoms, and this represented both the 
highest GAF score in the past year and the current GAF.  

In conjunction with the July 1998 VA mental status 
examination, the veteran also underwent psychological 
testing.  In the summary report of the testing, it was noted 
that there was found no evidence clinically of a psychiatric 
disorder.  In addition, psychological testing was noted to 
have been normal on two personality measures.  The veteran 
was deemed to be psychologically stable as best discernible 
from psychological testing.  

The report of a January 2000 VA mental status examination 
noted that the veteran's claims file and VA treatment records 
had been reviewed.  The veteran confirmed that he had not 
received medical or psychiatric treatment since 1997, and 
that he was currently on no psychoactive medication.  The 
veteran reported that he had received nothing but favorable 
evaluations from his supervisors in his job and that he got 
along well with the branch facilities that he traveled and 
consulted with.  The veteran admitted to being irritable at 
times with his daughter over her pickiness at mealtimes and 
being too loud, but that he only raised his voice and had 
never lost control.  Subjectively, the veteran stated that in 
the prior year he had a high level of energy but admitted to 
being "sluggish" over the prior month.  He denied suicidal 
or homicidal ideation.  He stated that he never got irritated 
with his wife and that they had a sense of humor and could 
work things out.  Upon examination, he was described as 
neatly groomed, sociable and in euthymic mood with 
appropriate affect.  There was no indication of impairment of 
thought process or communication.  There were no delusions, 
hallucinations or obsessions reported or noted.  There was no 
memory loss evident. The veteran behaved in a socially 
appropriate manner.  He denied anxiety attacks or any 
problems with impulse control.  He reported a good ability to 
sleep.  The veteran was felt by the examiner to have 
occupational and social impairment due to mild or transient 
symptoms that decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  The examiner noted that under the old rating system, 
the psychosis was felt to be in full remission.  The 
resulting diagnosis was bipolar affective disorder in 
remission.  The GAF score assigned was 85.  

The psychiatric opinions in the claims file present the best 
assessment of the veteran's service-connected bipolar 
affective disorder since they were based on the results of 
psychiatric examinations and/or a historical review of the 
veteran's psychiatric disability, and are of high probative 
value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In summary, this medical evidence as a whole indicates that 
From August 28, 1993 to July 26, 1998, the veteran's service-
connected bipolar affective disorder was manifested by 
occasional irritability, intermittent difficulty with mood 
lability, including occasional feelings of a "hyper" mood 
and feeling "down" related to the tedium of school, but 
that it was well-controlled with the use of daily medication.  
In this period, the veteran was successful in his pursuit of 
an education, and enjoyed a good relationship with his spouse 
and child.  The veteran's mood was mostly described as good, 
and he exhibited minimal psychiatric symptoms on both an 
outpatient basis and upon VA examination.  

Significantly, from November 7, 1996 (the effective date of 
the revised rating criteria) to July 26, 1998, the veteran's 
service-connected bipolar affective disorder was never shown 
to result in flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective working relationships with others.  
Based upon the medical evidence of record, the veteran's 
service-connected bipolar affective disorder can be described 
as no more than moderately disabling during this time period 
or to have resulted in considerable impairment of social and 
industrial adaptability at any time in the August 28, 1993 to 
July 26, 1998 time period.

On the other hand, since July 27, 1998, the veteran's 
service-connected bipolar affective disorder has been shown 
by the medical evidence to be no more than mildly disabling.  
He has been shown to be successful in his work and has 
maintained a good relationship with his family and friends.  
His disorder has been almost absent of psychiatric symptoms, 
and those that have manifest have been limited to feelings of 
depression during the winter.  Upon examination, he has been 
alert, cooperative, well groomed, euthymic, in an appropriate 
mood, with good memory, cognition, and sleep patterns.  The 
veteran has managed to control his psychiatric disorder 
without the need for medical treatment or medication.

Significantly, since July 27, 1998, the veteran's service-
connected bipolar affective disorder was not shown to result 
in definite impairment of social and industrial adaptability 
or depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); 
and/or occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  

In conclusion, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 30 percent 
for bipolar affective disorder for the period from August 28, 
1993 to July 26, 1998 under the old criteria or for the 
period from November 7, 1996 to July 26, 1998 under the 
revised criteria.  There is absolutely no indication that the 
veteran had suffered from difficulty in establishing and 
maintaining work relationships to a greater degree than that 
contemplated by the 30 percent rating during that time 
period, which concedes an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Further, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent for bipolar affective disorder for any 
period of time since July 27, 1998.  There is absolutely no 
indication that the veteran had suffered from difficulty in 
establishing and maintaining work relationships to a greater 
degree than that contemplated by the 10 percent rating since 
that date, which concedes occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.344, 4.1, 4.7, 4.14, 4.126, 4.130, 
Diagnostic Code 9432 (1996); 38 C.F.R. §§ 4.125-4.130 (2001).

As stated above, in this analysis the Board has taken into 
consideration the most profound psychiatric impairment 
demonstrated during the periods in question.  The Board has 
found that the subjective and objective evidence does not 
meet or approximate the criteria under either the old or new 
rating codes for higher evaluations during either of the two 
time periods in question.  Fenderson, Id.  

Finally, the Board finds that the veteran's service-connected 
disability has never presented such an exceptional or unusual 
disability picture, characterized by such factors as frequent 
periods of hospitalization or marked interference with work, 
to warrant referral of the case to the Director of the 
Compensation and Pension Service for the consideration of an 
extra-schedular rating for any period of time since the 
veteran's separation from service.  38 C.F.R. § 3.321(b) 
(2001).  For these reasons the Board has determined that the 
preponderance of the evidence is against the assignment of 
greater initial evaluations for the veteran's service-
connected bipolar disorder than those heretofore assigned by 
the RO.  


ORDER

A disability rating in excess of 30 percent for bipolar 
affective disorder for the period from August 28, 1993 to 
July 26, 1998, is denied.  

A disability rating in excess of 10 percent for bipolar 
affective disorder since July 27, 1998, is denied.  

The initial evaluations assigned for the veteran's service-
connected bipolar disorder are proper.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

